United States Court of Appeals,

                                             Fifth Circuit.

                                             No. 92-1954

                                         Summary Calendar.

                              Steven Jack LORAN, Plaintiff-Appellee,

                                                   v.

            FURR'S/BISHOP'S INC. and Michael J. Levenson, Defendants-Appellees,

                                       L.C. Strawn, Appellant.

                                           April 15, 1993.

Appeal from the United States District Court for the Northern District of Texas.

Before REAVLEY, DAVIS and DeMOSS, Circuit Judges.

       REAVLEY, Circuit Judge:

       Steven J. Loran, as class representative, proposed to settle a securities-fraud class-action suit

against Furr's/Bishop's, Inc. and Michael J. Levinson. Class member L.C. Strawn felt that the

settlement's release provision was too broad and that the district court should insert limiting language

in the settlement contract.

       Strawn's attorney asked the district court for permission to appear without obtaining local

counsel, and explained that Strawn "does not seek to litigate an action in this district, but merely to

be permitted to state his objections to a [pending] proposed class action settlement...." Strawn never

asked the court for permission to intervene as a party under FED.R.CIV.P. 24. The district court

received Strawn's written submissions and provided Strawn a hearing, but ultimately refused to insert

the language requested by Strawn.

       Strawn then filed a Notice of Appeal in this court, and both parties extensively briefed the

issues presented by Strawn. But we have no jurisdiction to consider an appeal by a class member

who has not attempted to intervene as a named party. See Walker v. City of Mesquite, 858 F.2d
1071, 1075 (5th Cir.1988).

       DISMISSED.